DETAILED ACTION
This Office Action is in response to an application that was filed on 04/22/2020 and oral Election/Restriction on 07/06/2021. Claims 1-10 and 14-19 are presented for examination consideration.
.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 14-19, are drawn to an electronic component assembly classified in H01G4/30.
II. Claim 11-13, are drawn to a method for manufacturing an electronic component assembly, classified in C04B35/00.

The inventions are distinct, each from the other because of the following reasons:
Inventions I & II as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another and materially different process. The applicant discloses a method for manufacturing an electronic component assembly thermal spraying of the ceramic particles is performed by an aerosol deposition (AD) method” in claim 13. However, the method for manufacturing an electronic component assembly can comprised of thermal spraying of the ceramic particles is performed by plasma spraying.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 

there would be a burden to search because the inventions are classified in different classes.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call, (571-313-7440 extension 109), was made to Joseph Keating (registration number 37368) on 07/01/2021. A provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 14-19 on return call on 07/06/2021 from Mr. Keating.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 10, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2018/0144868 A1 and Park I hereinafter).
Regarding claim 1, Park I discloses an electronic component assembly (Fig. 17 and ¶[0098] shows and indicates the electronic component assembly of Fig. 17) comprising: an electronic component including (item 100 of Figs. 1A_17 and ¶[0043 & 0098] shows and indicates electronic component 100 {multilayer capacitor}): a stacked body including a plurality of stacked ceramic layers (item 110 of Figs. 1A-1B_3-4B & item 111 of Figs. 2A-2B  and ¶[0043-0044 & 0050] shows and indicates electronic component 100 includes stacked body 110 including a plurality of stacked ceramic layers 111 {capacitor body 110 formed by laminating a plurality of dielectric layers 111 that includes a ceramic powder}), the stacked body including: a first main surface and a second main surface opposite to each other in a stacking direction; a first lateral surface and a second lateral surface opposite to each other in a width direction orthogonal or substantially orthogonal to the stacking direction; and a first end surface and a second end surface opposite to each other in a length direction orthogonal or substantially orthogonal to the stacking direction and the width direction (items 1, 2, 3, 4, 5, 6 X, Y, Z of Figs. 1A-1B and ¶[0041] shows and indicates stacked body 110 includes first main surface 1 and second main surface 2 opposite to each other in a stacking direction Z; first lateral surface 5 and second lateral surface 6 opposite to each other in a width direction Y orthogonal to the stacking direction Z; and first end surface 3 and second end surface 4 opposite to each other in a length direction X orthogonal to the stacking direction Z and the width direction Y); a first external electrode covering the first end surface, and extending from the first end surface to cover a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface (items 131 of Figs. 1A-1B_3-4B and ¶[0043 & 0061] shows and indicates first external electrode 131 covering the first end surface 3, and extending from the first end surface 3 to cover a portion of each of the first main surface 1, the second main surface 2, the first lateral surface 5, and the second lateral surface 6); a second external electrode covering the second end surface, and extending from the second end surface to cover a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface (items 132 of Figs. 1A-1B_3-4B and ¶[0043 & 0061] shows and indicates second external electrode 132 covering the second end surface 4, and extending from the second end surface 4 to cover a portion of each of the first main surface 1, the second main surface 2, the first lateral surface 5, and the second lateral surface 6); and an insulating layer covering the first main surface of the stacked body, a portion of the first external electrode exposed at the first main surface, and a portion of the second external electrode exposed at the first main surface (item 150 of Figs. 1A-1B_3-4B_17  and abstract & ¶[0043_0065 & 0098] shows and indicates insulating layer 150 covering the first main surface 1 of stacked body 110 , a portion of first external electrode 131 exposed at the first main surface 1, and a portion of the second external electrode 132 exposed at the first main surface 1); and a mounting board (item 210 of Fig. 17 and ¶[0098] shows and indicates mounting board 210 {substrate}) including: a board main body including a mounting surface (Fig. 17 and ¶[0098] shows and indicates mounting board 210 includes a board main body that includes a mounting surface); and a land electrode on the mounting surface (items 221, 222 of Fig. 17 and ¶[0098] shows and indicates land electrodes 221 & 222 {first electrode pad 221 and second electrode pad 222} on the mounting surface); wherein the first main surface of the electronic component faces the mounting surface of the mounting board; the first external electrode and the second external electrode are mounted on the land electrode with solder (items 141, 142, 231, 232 of Fig. 17 and ¶[0098] shows and indicates where the first main surface 1 of electronic component 100 faces the mounting surface of mounting board 210; first external electrode 132 is mounted on land electrode 221 through first terminal electrode 141 with solder 231, and the second external electrode 132 is mounted on land electrode 222 through second terminal electrode 142 with solder 232); and both end portions of the insulating layer in the length direction are located on an outer side relative to the first and second end surfaces of the stacked body at least in a cross section taken at a center in the width direction (Figs. 1A-1B_3-4B_17  and abstract & ¶[0043_0065 & 0098] is understood to show and indicate where both end portions of insulating layer 150 in length direction X are located on the outer side relative to the first and second end surfaces 3 & 4 of stacked body 110 as viewed in a cross section taken at the center in the width direction Y).

	Regarding claim 2, Park I discloses an electronic component assembly, wherein the insulating layer entirely covers the first main surface of the electronic component (Figs. 1A-1B_3-4B_17  and ¶[0065] shows and indicates where insulating layer 150 is covering the entire first main surface 1 of electronic component 100).

	Regarding claim 3, Park I discloses an electronic component assembly, wherein the insulating layer is not provided on the first lateral surface and the second lateral surface of the electronic component (Figs. 1A-1B_3-4B_17 and abstract & ¶[0043_0065] is understood to show and indicate where insulating layer 150 is not provided on the first lateral surface 5 and the second lateral surface 6 of electronic component 100 based on the broadest reasonable interpretation that Figs. 1A-1B_3-4B consistently is showing insulating layer 150 only contacting the edge portions of surfaces 3 to 6 while not  providing on lateral surfaces 5 & 6).

	Regarding claim 4, Park I discloses an electronic component assembly, wherein the insulating layer is made of a ceramic (Figs. 1A-1B_3-4B_17 and ¶[0064] indicates where insulating layer 150 is made of ceramics).

	Regarding claim 10, Park I discloses an electronic component assembly, wherein the electronic component assembly includes a space where the insulating layer and the solder are not in contact with each other, the space being defined by the insulating layer and the land electrode (Figs. 17 and ¶[0098] shows where the electronic component assembly of Fig. 17 includes a space where insulating layer 150 and solders 231 & 232 are not in contact with each other, the space being defined by the insulating layer 150 and the land electrodes 221 & 222).

	Regarding claim 16, Park I discloses an electronic component assembly, wherein the insulating layer includes a resin (Figs. 1A-1B_3-4B_17 and ¶[0064] indicates where insulating layer 150 includes resin).

	Regarding claim 17, Park I discloses an electronic component assembly, wherein the resin included in the insulating layer is an epoxy resin (Figs. 1A-1B_3-4B_17 and ¶[0064] indicates where insulating layer 150 includes an epoxy).

	Regarding claim 18, Park I discloses an electronic component assembly, wherein the stacked body further includes a plurality of internal electrode layers provided on the plurality of stacked ceramic layers (item 121 of Fig. 2A & item 122 of Fig. 2B and ¶[0056 & 0061] shows and indicates where the stacked body 110 further includes a plurality of internal electrode layers 121 & 122 {first and second internal electrodes 121 and 122} provided on the plurality of stacked ceramic layers 111).

	Regarding claim 19, Park I discloses an electronic component assembly, wherein the plurality of internal electrode layers includes a plurality of first internal electrode layers that are electrically connected to the first external electrode; and the plurality of internal electrode layers includes a plurality of second internal electrode layers that are electrically connected to the second external electrode (Figs. 1A-4B_17 and ¶[0061] indicates where he plurality of internal electrode layers121 & 122 includes a plurality of first internal electrode layers 121 that are electrically connected to the first external electrode 131; and the plurality of internal electrode layers 121 & 122 includes a plurality of second internal electrode layers 122 that are electrically connected to the second external electrode 132).

	Claims 1, 2, 3, 8, 10, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasunobu et al. (JPH08162357A and Yasunobu hereinafter, cited in the 06/15/2021 IDS and 05/20/2021 Korean Office Action).
Regarding claim 1, Yasunobu discloses an electronic component assembly (Fig. 4 and ¶[0034] of the Espacenet Translation shows and indicates the electronic component assembly of Fig. 4) comprising: an electronic component including (item 20 of Fig. 3 & Fig. 4 & item 10 of Fig. 1 and abstract & ¶[0026_0034 & 0083] of the Espacenet Translation shows and indicates electronic component 20 {multilayer capacitor 20 of the 2nd embodiment is similar to multilayer capacitor 10 of the 1st embodiment}): a stacked body including a plurality of stacked ceramic layers (item 21 of Figs. 3-4 & item 11 of Figs. 1-2 and ¶[0026_0034 & 0083] of the Espacenet Translation shows and indicates electronic component 20 includes stacked body 21 including a plurality of stacked ceramic layers {stacked body 21 of the 2nd embodiment is similar to stacked body 11 of the 1st embodiment}), the stacked body including: a first main surface and a second main surface opposite to each other in a stacking direction; a first lateral surface and a second lateral surface opposite to each other in a width direction orthogonal or substantially orthogonal to the stacking direction; and a first end surface and a second end surface opposite to each other in a length direction orthogonal or substantially orthogonal to the stacking direction and the width direction (Figs. 3-4 and abstract & ¶[0026_0034 & 0083] of the Espacenet Translation shows stacked body 21 includes first main surface and second main surface opposite to each other in a stacking direction; first lateral surface and second lateral surface opposite to each other in a width direction orthogonal to the stacking direction; and first end surface and second end surface opposite to each other in a length direction orthogonal to the stacking direction and the width direction); a first external electrode covering the first end surface, and extending from the first end surface to cover a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface (items 23a of Figs. 3-4 & item 13a of Figs. 1-2 and abstract & ¶[0028_0034 & 0083] of the Espacenet Translation shows and indicates first external electrode 23a covering the first end surface, and extending from the first end surface to cover a portion of each of the first main surface, the second main surface,  the first lateral surface, and the second lateral surface as shown in Fig. 3 {first external electrode 23a of the 2nd embodiment is similar to first external electrode 13a of the 1st embodiment}); a second external electrode covering the second end surface, and extending from the second end surface to cover a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface (item 23b of Figs. 3-4 & item 13b of Figs. 1-2 and abstract & ¶[0028_0034 & 0083] of the Espacenet Translation shows and indicates second external electrode 23b covering the second end surface, and extending from the second end surface to cover a portion of each of the first main surface, the second main surface,  the first lateral surface, and the second lateral surface as shown in Fig. 3 {second external electrode 23b of the 2nd embodiment is similar to second external electrode 13b of the 1st embodiment}); and an insulating layer covering the first main surface of the stacked body, a portion of the first external electrode exposed at the first main surface, and a portion of the second external electrode exposed at the first main surface (item 27 of Figs. 3-4 and ¶[0035] of the Espacenet Translation shows and indicates insulating layer 27 {epoxy resin layer} covering the first main surface of stacked body 22 , a portion of first external electrode 23a exposed at the first main surface, and a portion of the second external electrode 23b exposed at the first main surface); and a mounting board (item 100 of Figs. 2_4 and ¶[0031-0032] of the Espacenet Translation shows and indicates mounting board 100) including: a board main body including a mounting surface (Fig. 4 and ¶[0031] of the Espacenet Translation shows mounting board 100 includes a board main body that includes a mounting surface); and a land electrode on the mounting surface (item 101 of Figs. 2_4 and ¶[0032-0031] of the Espacenet Translation shows and indicates land electrodes 101 {wiring electrodes} on the mounting surface); wherein the first main surface of the electronic component faces the mounting surface of the mounting board; the first external electrode and the second external electrode are mounted on the land electrode with solder (items 28a, 28b of Fig. 4 & items 18a, 18b of Fig. 2 and ¶[0031-0032 & 0034] of the Espacenet Translation shows where the first main surface of electronic component 20 faces the mounting surface of mounting board 100; first external electrode 23a is mounted on land electrode 101 with solder 28a, and the second external electrode 23b is mounted on the other land electrode 101 with solder 28b); and both end portions of the insulating layer in the length direction are located on an outer side relative to the first and second end surfaces of the stacked body at least in a cross section taken at a center in the width direction (Figs. 3-4 and ¶[0035] of the Espacenet Translation is understood to show where both end portions of insulating layer 27 in length direction are located on the outer side relative to the first and second end surfaces of stacked body 21 as viewed in a cross section taken at the center in the width direction).

Regarding claim 2, Yasunobu discloses an electronic component assembly, wherein the insulating layer entirely covers the first main surface of the electronic component (Fig. 3 and ¶[0035] of the Espacenet Translation shows where insulating layer 27 is covering the entire first main surface of electronic component 20 as shown in Fig. 3).

Regarding claim 3, Yasunobu discloses an electronic component assembly, wherein the insulating layer is not provided on the first lateral surface and the second lateral surface of the electronic component (Fig. 3 and ¶[0035] of the Espacenet Translation shows where insulating layer 27 is not provided on the first lateral surface and the second lateral surface of electronic component 20).

Regarding claim 8, Yasunobu disclose an electronic component assembly, wherein the insulating layer covers the second main surface of the stacked body, a portion of the first external electrode exposed at the second main surface, and a portion of the second external electrode exposed at the second main surface (items 17, 11, 13a, 13b of Figs. 1-2 and ¶[0028] & abstract of the Espacenet Translation shows and indicates where insulating layer 17 covers the second main surface of stacked body  11, a portion of the first external electrode 13a exposed at the second main surface, and a portion of the second external electrode 13b exposed at the second main surface of stacked body 11).

Regarding claim 10, Yasunobu discloses an electronic component assembly, wherein the electronic component assembly includes a space where the insulating layer and the solder are not in contact with each other, the space being defined by the insulating layer and the land electrode (items 60, 69a of Fig. 9 and ¶[0031_0051-0052 & 0055] of the Espacenet Translation shows where the electronic component assembly of Fig. 9 includes a space where insulating layer 27 and solder 69a are not in contact with each other, the space being defined by the insulating layer 27 and the land electrode 101 {partial breakage or peeling of electronic component 60 shown in Fig. 9B}).

Regarding claim 16, Yasunobu discloses an electronic component assembly, wherein the insulating layer includes a resin (Figs. 3-4 and ¶[0035] of the Espacenet Translation indicates insulating layer 27 is an epoxy resin layer).

Regarding claim 17, Yasunobu discloses an electronic component assembly, wherein the resin included in the insulating layer is an epoxy resin (Figs. 3-4 and ¶[0035] of the Espacenet Translation indicates insulating layer 27  is an epoxy resin layer).

Regarding claim 18, Yasunobu discloses an electronic component assembly, wherein the stacked body further includes a plurality of internal electrode layers provided on the plurality of stacked ceramic layers (item 22 of Fig. 4 & item 12 of Fig. 2 and ¶[0026-0027_0034 & 0083] of the Espacenet Translation shows and indicates where the stacked body 21 further includes a plurality of internal electrode layers 22  provided on the plurality of stacked ceramic layers of stacked body 21 {internal electrodes 22 of the 2nd embodiment is similar to internal electrodes 12 of the 1st embodiment}).

	Regarding claim 19, Yasunobu discloses an electronic component assembly, wherein the plurality of internal electrode layers includes a plurality of first internal electrode layers that are electrically connected to the first external electrode; and the plurality of internal electrode layers includes a plurality of second internal electrode layers that are electrically connected to the second external electrode (Fig. 4 & item 12 of Fig. 2 and ¶[0026-0028_0034 & 0083] of the Espacenet Translation shows where the plurality of internal electrode layers 22 includes a plurality of first internal electrode layers 22_23a that are electrically connected to the first external electrode 23a as shown in Fig. 4; and the plurality of internal electrode layers 22 includes a plurality of second internal electrode layers 22_23b that are electrically connected to the second external electrode 23b as shown in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park I, as detailed in the rejection of claim 1 above, in view of Okai et al. (US 2017/0076864 A and Okai hereinafter), as evidenced and motivated by Masunari (US 2017/0256359 A1 and Masunari hereinafter).
Regarding claim 5, Park I discloses an electronic component assembly, wherein the ceramic included in the insulating layer is and the ceramic included in the ceramic layers of the stacked body (Figs. 1A-1B_3-4B_17 & Figs. 2A-2B and ¶[0050 & 0064] indicates where insulating layer 150 is made of ceramics and the ceramic layers 111 of stacked body 110 is mode of ceramics). 
However, Park I does not disclose wherein the ceramic included in the insulating layer is smaller in grain size than ceramic included in the ceramic layers of the stacked body.
Okai disclose wherein the ceramic included in the insulating layer is smaller in grain size than ceramic included in the ceramic layers of the stacked body (items 3, 10, 11 of Fig. 1 and ¶[0099-0100_0102 & 0107] is interpreted to indicate that insulating layer 11  {exterior region 11 of element body 3 that is from 0.1 µm to 40.0 µm} has a smaller in grain size than the ceramic layer included in ceramic layers 10 {inner dielectric layers 10 of element body 3 that is from  0.1 µm to 5.0 µm} of stacked body 3 by virtue that the thickness of the insulating layer 11 is less than the thickness of the ceramic layers 10, as evidenced by Masunari in ¶[0039 & 0064] {average particle size is 0.45 µm or less and preferably about from 0.1 to 0.3 µm, where it is desirable to use a finer powder to decrease the thickness of the green sheets}).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the ceramic included in the insulating layer is smaller in grain size than ceramic included in the ceramic layers of the stacked body into the structure of Park I. One would have been motivated to take the electronic component assembly of Park I and have the ceramic included in the insulating layer be smaller in grain size than the ceramic that is included in the ceramic layers of the stacked body in order to have the thickness of the insulating layer be less than the thickness of the ceramic layers, as motivated by Masunari in ¶[0039 & 0064], in the electronic component assembly of Park I.
In addition, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to have the ceramic included in the insulating layer have a smaller in grain size than the ceramic that is included in the ceramic layers of the stacked body, as indicated by Okai and evidenced/motivated by Masunari, since such a modification would have involved a mere change in the size of the grain used in the ceramic used in the insulation layer in relation to the size of the grain used in the ceramic layers. Further, the applicant has not disclosed that having the grain size in the ceramic included in the insulating layer be smaller than the grain size in the ceramic that is included in the ceramic layers of the stacked body solves any stated problem or is for any particular purpose. Consequently, it would appear that the invention would perform equally well with the ceramics in the insulation layer having the grain size relative to the grain size of the ceramic layers be either small or large. Therefore, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 6, modified Park I discloses an electronic component assembly, wherein the ceramic included in the insulating layer is at least one of Al2O3, SiO2, and MgO (Park I: Figs. 1A-1B_3-4B_17 and ¶[0064] indicates where insulating layer 150 is made of ceramics; Okai: Fig. 1 and ¶[00063-0065 ] indicates the ceramic included in the insulating layer 11 is at least one of SiO2, Al2O3, and MgO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the ceramic included in the insulating layer is at least one of Al2O3, SiO2, and MgO into the structure of modified Park I. One would have been motivated in the electronic component assembly of modified Park I and have the ceramic included in the insulating layer be at least one of Al2O3, SiO2, and MgO in order to provide an optional material to form the insulation layer, in the electronic component assembly of modified Park I.
In addition, the applicant has not disclosed that having the ceramic included in the insulating layer be at least one of Al2O3, SiO2, and MgO solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulation layer include at least one of Al2O3, SiO2, and MgO, as shown by Okai, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park I, as detailed in the rejection of claim 1 above, in view of Masunari, as evidenced by Park et al.  (US 2017/0352482 A1 and Park II hereinafter), and as evidenced by Kim et al. (US 2019/0189338 Al and Kim hereinafter).
Regarding claim 7, Park I discloses the claimed invention except wherein the insulating layer has a thickness of about 5.0 μm or less.
Masunari disclose wherein the insulating layer has a thickness of about 5.0 μm or less (items 40, 42 of Figs. 2_4 and ¶[0064] indicates where insulating layers 40 & 42 has a thickness of about 5.0 μm or less {thickness between 0.5 μm and not greater than about 20 μm}).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the insulating layer has a thickness of about 5.0 μm or less into the structure of Park I. One would have been motivated to take the electronic component assembly of Park I and have the insulating layer have a thickness of about 5.0 μm or less in order to design an insulating thickness were the low end value of the thickness will not deteriorate from protecting the exposed internal electrodes on the mounting surface side, as motivated by Park II in the abstract and ¶[0059], while the high end value of the thickness will not significantly increase the thickness of electronic component, as partly motivated by Kim in ¶[0069], while maintaining moisture resistance and preventing foil trace short circuits that may be cause by board, as motivated by Park II in ¶[0067], in the electronic component assembly of Park I.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park I, as detailed in the rejection of claim 1 above, in view of Yasunobu.
Regarding claim 8, Park I discloses the claimed invention except wherein the insulating layer covers the second main surface of the stacked body, a portion of the first external electrode exposed at the second main surface, and a portion of the second external electrode exposed at the second main surface.
Yasunobu disclose wherein the insulating layer covers the second main surface of the stacked body, a portion of the first external electrode exposed at the second main surface, and a portion of the second external electrode exposed at the second main surface (items 17, 11, 13a, 13b of Figs. 1-2 and ¶[0028] & abstract of the Espacenet Translation shows and indicates where insulating layer 17 covers the second main surface of stacked body  11, a portion of the first external electrode 13a exposed at the second main surface, and a portion of the second external electrode 13b exposed at the second main surface of stacked body 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the insulating layer covers the second main surface of the stacked body, a portion of the first external electrode exposed at the second main surface, and a portion of the second external electrode exposed at the second main surface into the structure of Park I. One would have been motivated to take the electronic component assembly of Park I and have the insulating layer cover the second main surface of the stacked body the portion of the first external electrode exposed at the second main surface, and the portion of the second external electrode exposed at the second main surface in order to have a highly reliable ceramic electronic part on which the influence of thermal stress and the mechanical stress applied to the ceramic electronic part can be reduced so that the generation of cracks on a ceramic sintered body can be prevented, as indicated by Yasunobu in the abstract, in the electronic component assembly of Park I.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park I, as detailed in the rejection of claim 1 above, in view of Noda et al. (US 2017/0076868 A1 and Noda hereinafter, cited in the 06/15/2021 IDS and 05/20/2021 Korean Office Action).
Regarding claim 14, Park I discloses the claimed invention except wherein the electronic component satisfies the condition of t0/T ≤ about 0.1, where T is a dimension of electronic component in the stacking direction, and t0 is a dimension of insulating layer in the stacking direction at an end surface of the insulating layer.
Noda disclose wherein the electronic component satisfies the condition of t0/T ≤ about 0.1, where T is a dimension of electronic component in the stacking direction, and t0 is a dimension of insulating layer in the stacking direction at an end surface of the insulating layer (items 11, 3 of Figs. 1-2 & item t0 of Fig. 1 & item HO of Fig. 2 and ¶[0136] shows and indicates where electronic component 3 {element body} satisfies the condition of t0/T ≤ about 0.1, where T {HO} is a dimension of electronic component 3 in the stacking direction, and t0 is a dimension of insulating layer 11 {exterior region} in the stacking direction at an end surface of insulating layer 11 {the ratio of the thickness “t0” of the exterior region 11 to the height “HO” of the element body 3 is not particularly limited, and it is preferable that t0/HO is from 0.01 to 0.05}).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the electronic component satisfies the condition of t0/T ≤ about 0.1, where T is a dimension of electronic component in the stacking direction, and t0 is a dimension of insulating layer in the stacking direction at an end surface of the insulating layer into the structure of Park I. One would have been motivated to take the electronic component assembly of Park I and have the electronic component satisfies the condition of t0/T ≤ about 0.1, where T is the dimension of electronic component in the stacking direction, and t0 is the dimension of insulating layer in the stacking direction at an end surface of the insulating layer in order to establish a component ratio dimension that will maintain a high thermal shock resistance, as indicated by Noda in ¶[0019], in the electronic component assembly of Park I.
In addition, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to have the electronic component satisfies the condition of t0/T ≤ about 0.1, where T is the dimension of electronic component in the stacking direction, and t0 is the dimension of insulating layer in the stacking direction at an end surface of the insulating layer, as indicated by Noda, since such a modification would have involved a mere change in the T dimension of the electronic component or/and the dimension t0 of the insulating layer. Further, the applicant has not disclosed that having the electronic component satisfies the condition of t0/T ≤  of about 0.1, where T is the dimension of electronic component in the stacking direction, and t0 is the dimension of insulating layer in the stacking direction at an end surface of the insulating layer, solves any stated problem or is for any particular purpose. Consequently, it would appear that the invention would perform equally well with the thickness ratio of the electronic component to the insulating layer established by Noda. Therefore, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu, as detailed in the rejection of claim 1 above, in view of Okai.
Regarding claim 4, Yasunobu discloses the claimed invention except wherein the insulating layer is made of a ceramic.
Okai disclose wherein the insulating layer is made of a ceramic (items 3, 11 of Fig. 1 and ¶[0061-0065 ] indicates the ceramic included in the insulating layer 11 {exterior region 11 of element body 3} is made of barium titanate [BaTiO3] ceramic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the insulating layer is made of a ceramic into the structure of Yasunobu. One would have been motivated in the electronic component assembly of Yasunobu and have the insulating layer be made of ceramics in order to provide an optional material to form the insulation layer, in the electronic component assembly of modified Yasunobu.
In addition, the applicant has not disclosed that having the insulating layer be made of ceramics solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulating layer be made of ceramics, as shown by Okai, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu, as detailed in the rejection of claim 1 above, in view of Okai, as evidenced and motivated by Masunari.
Regarding claim 5, Yasunobu discloses the claimed invention except wherein the ceramic included in the insulating layer is smaller in grain size than ceramic included in the ceramic layers of the stacked body.
Okai disclose wherein the ceramic included in the insulating layer is smaller in grain size than ceramic included in the ceramic layers of the stacked body (items 3, 10, 11 of Fig. 1 and ¶[0099-0100_0102 & 0107] is interpreted to indicate that insulating layer 11  {exterior region 11 of element body 3 that is from 0.1 µm to 40.0 µm} has a smaller in grain size than the ceramic layer included in ceramic layers 10 {inner dielectric layers 10 of element body 3 that is from  0.1 µm to 5.0 µm} of stacked body 3 by virtue that the thickness of the insulating layer 11 is less than the thickness of the ceramic layers 10, as evidenced by Masunari in ¶[0039 & 0064] {average particle size is 0.45 µm or less and preferably about from 0.1 to 0.3 µm, where it is desirable to use a finer powder to decrease the thickness of the green sheets}).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the ceramic included in the insulating layer is smaller in grain size than ceramic included in the ceramic layers of the stacked body into the structure of Yasunobu. One would have been motivated to take the electronic component assembly of Yasunobu and have the ceramic included in the insulating layer be smaller in grain size than the ceramic that is included in the ceramic layers of the stacked body in order to have the thickness of the insulating layer be less than the thickness of the ceramic layers, as motivated by Masunari in ¶[0039 & 0064], in the electronic component assembly of Yasunobu.
In addition, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to have the ceramic included in the insulating layer have a smaller in grain size than the ceramic that is included in the ceramic layers of the stacked body, as indicated by Okai and evidenced/motivated by Masunari, since such a modification would have involved a mere change in the size of the grain used in the ceramic used in the insulation layer in relation to the size of the grain used in the ceramic layers. Further, the applicant has not disclosed that having the grain size in the ceramic included in the insulating layer be smaller than the grain size in the ceramic that is included in the ceramic layers of the stacked body solves any stated problem or is for any particular purpose. Consequently, it would appear that the invention would perform equally well with the ceramics in the insulation layer having the grain size relative to the grain size of the ceramic layers be either small or large. Therefore, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 6, modified Yasunobu discloses an electronic component assembly, wherein the ceramic included in the insulating layer is at least one of Al2O3, SiO2, and MgO (Okai: Fig. 1 and ¶[00063-0065 ] indicates the ceramic included in the insulating layer 11 is at least one of SiO2, Al2O3, and MgO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the ceramic included in the insulating layer is at least one of Al2O3, SiO2, and MgO into the structure of modified Yasunobu. One would have been motivated in the electronic component assembly of modified Yasunobu and have the ceramic included in the insulating layer be at least one of Al2O3, SiO2, and MgO in order to provide an optional material to form the insulation layer, in the electronic component assembly of modified Yasunobu.
In addition, the applicant has not disclosed that having the ceramic included in the insulating layer be at least one of Al2O3, SiO2, and MgO solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulation layer include at least one of Al2O3, SiO2, and MgO, as shown by Okai, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu, as detailed in the rejection of claim 1 above, in view of Masunari, as evidenced by Park II, and as evidenced by Kim.
Regarding claim 7, Yasunobu discloses the claimed invention except wherein the insulating layer has a thickness of about 5.0 μm or less.
Masunari disclose wherein the insulating layer has a thickness of about 5.0 μm or less (items 40, 42 of Figs. 2_4 and ¶[0064] indicates where insulating layers 40 & 42 has a thickness of about 5.0 μm or less {thickness between 0.5 μm and not greater than about 20 μm}).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the insulating layer has a thickness of about 5.0 μm or less into the structure of Yasunobu. One would have been motivated to take the electronic component assembly of Yasunobu and have the insulating layer have a thickness of about 5.0 μm or less in order to design an insulating thickness were the low end value of the thickness will not deteriorate from protecting the exposed internal electrodes on the mounting surface side, as motivated by Park II in the abstract and ¶[0059], while the high end value of the thickness will not significantly increase the thickness of electronic component, as partly motivated by Kim in ¶[0069], while maintaining moisture resistance and preventing foil trace short circuits that may be cause by board, as motivated by Park II in ¶[0067], in the electronic component assembly of Yasunobu.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu, as detailed in the rejection of claim 1 above, in view of Noda.
Regarding claim 14, Yasunobu discloses the claimed invention except wherein the electronic component satisfies the condition of t0/T ≤ about 0.1, where T is a dimension of electronic component in the stacking direction, and t0 is a dimension of insulating layer in the stacking direction at an end surface of the insulating layer.
Noda disclose wherein the electronic component satisfies the condition of t0/T ≤ about 0.1, where T is a dimension of electronic component in the stacking direction, and t0 is a dimension of insulating layer in the stacking direction at an end surface of the insulating layer (items 11, 3 of Figs. 1-2 & item t0 of Fig. 1 & item HO of Fig. 2 and ¶[0136] shows and indicates where electronic component 3 {element body} satisfies the condition of t0/T ≤ about 0.1, where T {HO} is a dimension of electronic component 3 in the stacking direction, and t0 is a dimension of insulating layer 11 {exterior region} in the stacking direction at an end surface of insulating layer 11 {the ratio of the thickness “t0” of the exterior region 11 to the height “HO” of the element body 3 is not particularly limited, and it is preferable that t0/HO is from 0.01 to 0.05}).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the electronic component satisfies the condition of t0/T ≤ about 0.1, where T is a dimension of electronic component in the stacking direction, and t0 is a dimension of insulating layer in the stacking direction at an end surface of the insulating layer into the structure of Yasunobu. One would have been motivated to take the electronic component assembly of Yasunobu and have the electronic component satisfies the condition of t0/T ≤ about 0.1, where T is the dimension of electronic component in the stacking direction, and t0 is the dimension of insulating layer in the stacking direction at an end surface of the insulating layer in order to establish a component ratio dimension that will maintain a high thermal shock resistance, as indicated by Noda in ¶[0019], in the electronic component assembly of Yasunobu.
In addition, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to have the electronic component satisfies the condition of t0/T ≤ about 0.1, where T is the dimension of electronic component in the stacking direction, and t0 is the dimension of insulating layer in the stacking direction at an end surface of the insulating layer, as indicated by Noda, since such a modification would have involved a mere change in the T dimension of the electronic component or/and the dimension t0 of the insulating layer. Further, the applicant has not disclosed that having the electronic component satisfies the condition of t0/T ≤  of about 0.1, where T is the dimension of electronic component in the stacking direction, and t0 is the dimension of insulating layer in the stacking direction at an end surface of the insulating layer, solves any stated problem or is for any particular purpose. Consequently, it would appear that the invention would perform equally well with the thickness ratio of the electronic component to the insulating layer established by Noda. Therefore, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu, as detailed in the rejection of claim 1 above, in view of Masunari.
Regarding claim 15, Yasunobu discloses an electronic component assembly, wherein each of the plurality of stacked ceramic layers (Fig. 4 and ¶[0026 & 0035] of the Espacenet Translation shows and indicates where stacked body 21 is a  plurality of stacked ceramic layers of barium titanate). 
However, Yasunobu does not disclose wherein each of the plurality of stacked ceramic layers is at least one of a piezoelectric ceramic, a semiconductor ceramic, and a magnetic ceramic.
Masunari disclose wherein the plurality of stacked ceramic layers is a piezoelectric ceramic (¶[0045] indicates where each of the plurality of stacked ceramic layers is a piezoelectric ceramic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the plurality of stacked ceramic layers is a piezoelectric ceramic into the structure of Yasunobu. One would have been motivated in the electronic component assembly of Yasunobu and have the plurality of stacked ceramic layers be a piezoelectric ceramic in order to provide an optional material to form the stacked body, in the electronic component assembly of Yasunobu.
In addition, the applicant has not disclosed that having the plurality of stacked ceramic layers be at least one of a piezoelectric ceramic, a semiconductor ceramic, and a magnetic ceramic solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of stacked ceramic layers be a piezoelectric ceramic, as shown by Masunari, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the primary reason for allowance is due to an electronic component assembly, wherein, in a cross section taken at a center or approximate center in the width direction of the stacked body, the insulating layer has a filling ratio of about 90% or more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahn et al. US2015/0124370A1 discloses an electronic component with an insulating layer covering the first main surface of the stacked body, a portion of the first external electrode exposed at the first main surface, and a portion of the second external electrode exposed at the first main surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847